                     1    G. DAVID ROBERTSON, ESQ. (NV Bar 1001)
                          KIRK C. JOHNSON, ESQ. (NV Bar 4299)
                     2    Robertson, Johnson, Miller & Williamson
                          50 West Liberty Street, Suite 600
                     3    Reno, Nevada 89501
                          Telephone No.: (775) 329-5600
                     4    Facsimile No.: (775) 348-8300
                          gdavid@nvlawyers.com
                     5    kirk@nvlawyers.com
                          Attorneys for Defendant/Counterclaimant ICON RENO
                     6    PROPERTY OWNER POOL 3 NEVADA, LLC

                     7

                     8                                UNITED STATES DISTRICT COURT

                     9                                      DISTRICT OF NEVADA

                   10      MFR HOLDCO, LLC, a foreign limited             Case No. 3:18-cv-00034-MMD-WGC
                           liability company,
                   11
                                         Plaintiff,
                   12
                                  vs.
                   13
                           ICON RENO PROPERTY OWNER POOL 3
                   14      NEVADA, LLC, a foreign limited liability
                           Company,
                   15
                                         Defendants.
                   16
                           ICON RENO PROPERTY OWNER POOL 3
                   17      NEVADA, LLC, a foreign limited liability
                           Company,
                   18
                                         Counterclaimant.
                   19             vs.

                   20      MFR HOLDCO, LLC,; ACH FOAM
                           TECHNOLOGIES, INC.; FRANK
                   21      KIESECKER, JR., individually; RICHARD L.
                           WALLER, individually; MICHAEL S.
                   22      HUEMPFNER, individually,

                   23                    Counterdefendants.

                   24

                   25                   STIPULATION FOR EXTENSION OF TIME TO RESPOND TO
                                                MOTION TO DISMISS COUNTERCLAIM
                   26                                   (THIRD REQUEST)

                   27            WHEREAS, Counterdefendants Kiesecker, Waller and Huempfner filed a Motion to

                   28     Dismiss Counterclaim (ECF 52) on February 26, 2019 (“the Motion”);
 Robertson, Johnson,
 Miller & Williamson
50 West Liberty Street,    STIPULATION FOR EXTENSION OF TIME TO RESPOND TO MOTION TO DISMISS COUNTERCLAIM
      Suite 600                                            (THIRD REQUEST)
 Reno, Nevada 89501
                                                                PAGE 1
                     1           WHEREAS, Counterclaimant’s opposition to the Motion is currently due on or before

                     2    April 9, 2019;

                     3           WHEREAS, the parties participated in a mediation on March 4, 2019, and reached a

                     4    tentative settlement of the action;

                     5           WHEREAS, the parties are still working to finalize that tentative settlement and are

                     6    currently engaged in trying to resolve the last remaining issue (although Plaintiff’s counsel will

                     7    be out of the office during the week of April 8);

                     8           WHEREAS, the settlement will obviate the need for Counterclaimant to file an

                     9    opposition to the Motion; and

                   10            WHEREAS, the parties agree that the Counterclaimant should not be required to expend

                   11     time and money opposing the Motion if the parties can finish finalizing their settlement, such

                   12     that an extension of time for Counterclaimaint to file said opposition, while the parties work to

                   13     finalize their settlement, makes good sense,

                   14            IT IS HEREBY STIPULATED AND AGREED by and between the undersigned, that

                   15     Counterclaimant Icon Reno Property Owner Pool 3 Nevada, LLC shall have to and including

                   16     April 30, 2019, to file its opposition to Plaintiff’s Motion to Dismiss Counterclaim in this action.

                   17            IT IS SO STIPULATED:

                   18     DATED: April 5, 2019                                DATED: April 5, 2019.

                   19     HOLLAND & HART LLP                                  ROBERTSON, JOHNSON
                                                                              MILLER & WILLIAMSON
                   20

                   21     By: /s/ Matthew B. Hippler                          By: /s/ Kirk C. Johnson
                              Matthew B. Hippler, Esq.                            Kirk C. Johnson, Esq.
                   22         Frank Z. LaForge, Esq.                             Attorneys for Defendant/
                             Attorneys for Plaintiff/                            Counterclaimant
                   23        Counterdefendants

                   24
                                                                         ORDER
                   25
                                                                     IT IS SO ORDERED:
                   26

                   27
                                                                         UNITED STATES DISTRICT JUDGE
                   28                                                            April 9, 2019
                                                                         DATED: ________________________
 Robertson, Johnson,
 Miller & Williamson
50 West Liberty Street,    STIPULATION FOR EXTENSION OF TIME TO RESPOND TO MOTION TO DISMISS COUNTERCLAIM
      Suite 600                                            (THIRD REQUEST)
 Reno, Nevada 89501
                                                                PAGE 2
                     1                                    CERTIFICATE OF SERVICE

                     2              Pursuant to FRCP 5(b) and Local Rule 5-4, I hereby certify that I am an employee of
                     3    Robertson, Johnson, Miller & Williamson, over the age of eighteen, and not a party to the within
                     4    action.     I further certify that on the 5th day of April, 2019, I electronically filed this
                     5    STIPULATION FOR EXTENSION OF TIME TO RESPOND TO MOTION TO DISMISS
                     6    COUNTERCLAIM (THIRD REQUEST) and thus, pursuant to LR 5-4, caused same to be
                     7    served by electronic mail on the following Filing Users:
                     8              Matthew B. Hippler, Esq. (SBN 7015)
                                    Frank Z. LaForge, Esq. (SBN 12246)
                     9              Holland & Hart LLP
                                    5441 Kietzke Lane, Second Floor
                   10               Reno, NV 89511
                                    mhippler@hollandhart.com
                   11               lzlaforge@hollandhart.com
                   12

                   13                                                         /s/ Teresa W. Stovak
                                                                       An Employee of Robertson, Johnson,
                   14                                                  Miller & Williamson
                   15

                   16

                   17

                   18

                   19

                   20

                   21

                   22

                   23

                   24

                   25

                   26

                   27

                   28
 Robertson, Johnson,
 Miller & Williamson
50 West Liberty Street,    STIPULATION FOR EXTENSION OF TIME TO RESPOND TO MOTION TO DISMISS COUNTERCLAIM
      Suite 600                                            (THIRD REQUEST)
 Reno, Nevada 89501
                                                                PAGE 3
